DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 3/22/2021.

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application nos. 15/147730, 15/912855, 15/913569, 16/715962 & 16/722560 has been reviewed and is NOT accepted.  See Terminal Disclaimer decision of 3/23/2021 for details.
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,507,053, 10/512,500 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 10, 11-12, 15-20, 24-25 & 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17 & 25 recite “an opposite non-planar bottom”, “a non-planar return electrode”, and a “non-planar bottom”, respectively.  There is no support in the originally filed disclosure for the “bottom” or “return electrode” to be non-planar as the drawings do not show this part of the blade in three dimensions and the written description provides no description of the shape of the bottom/return electrode.
Claims 6, 8, 10, 11-12, 15-16, 18-20, 24 & 27 depend from claims 1, 17 & 25 and are thus also rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 8, 11-12 & 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber (2015/0359585, previously cited). 
Concerning claim 1, as illustrated in Figs. 30a-c, Weber discloses an electrode assembly for use in an electrosurgery pencil (tissue dissector TDM 3000; [0312]) comprising: 
an electrode blade having a planar top, an opposite non-planar bottom, and a side cutting edge positioned between the planar top and the non-planar bottom located opposite an end of the electrode blade that is connectable to an energy source (Fig. 30B illustrates electrode blade, TD, taken to be: electroconductive metallic shaft 3003, conductive element 3003.9, conductive core 3003.7 and lysing elements 3005, having a planar top at the distal end, an opposite non-planar bottom at the proximal end, and a side distal cutting edge at lysing elements 3005, all of which are located at an end opposite of an end connectable to an energy source; [0312-0313], where “opposite” can be defined as “placed or located directly across from something else”, www.ahdictionary.com); and 
a non-conductive housing having an opening therethrough positioned near the planar top of said electrode blade wherein a total length of the non-conductive housing is positioned adjacent to and on the planar top of the electrode blade such that the total length of the non-conductive housing is touching the electrode blade (SC coupler 3065 has an opening 3065.4 therethrough for spot coagulator 3062  positioned near the planar top of TD 3000 wherein a total length of SC coupler 3065 is positioned adjacent to and on the planar top of TD 3003/3003.9/3003.7/3005 such that the total length is in contact with the TD 3003/3003.9/3003.7/3005; [0312-3014]) and at least a portion of the planar top of the electrode blade extends beyond the non-conductive housing near the side cutting edge of the electrode blade (planar top of TD 3003/3003.9/3003.7/3005 extends beyond SC coupler 3065 near lysing elements 3005).

    PNG
    media_image1.png
    641
    979
    media_image1.png
    Greyscale

Concerning claim 6, Weber discloses the non-conductive housing (3065) to comprise a tubular shaped member ([0131]; Fig. 6a-b, Fig. 8a-b, Fig. 10a-12b, 26a-27, 30a-b).
Concerning claim 8, Weber discloses the electrode blade (601/602/603/801/802/803/etc.) to comprise stainless steel ([0089], [0187]). 
Concerning claim 11¸ Weber discloses the non-conductive housing (30650) to be an inorganic, non-metallic solid material ([0131]).
Concerning claim 12¸ Weber discloses the non-conductive housing (3065) to be ceramic ([0131]).
Claim 15 is rejected upon the same rationale as presented for claims 8 & 12. 
Claim 16 is rejected upon the same rationale as presented for claim 12. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 10, 17-18, 24-25 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited).   
Concerning claim 1, as illustrated in at least Figs. 1-4, Ryan et al. disclose an electrode assembly for use in an electrosurgery pencil (blade 4 is used in electrosurgical scalpel 2; [0034]) comprising: 
an electrode blade having a planar top, an opposite non-planar bottom, and a side cutting edge positioned between the planar top and the non-planar bottom located opposite an end of the electrode blade that is connectable to an energy source (blade 4 has a planar top, an opposite non-planar bottom and side cutting edge front section 26, all of which are located at distal end 10 that is opposite proximate end 8 connectable to an energy source 42; [0034-0035], [0039-0400]).
Ryan et al. fail to disclose a non-conductive housing having an opening therethrough positioned near the top of said electrode blade wherein a total length of the non-conductive housing is positioned adjacent to and on the planar top of the electrode blade such that the total length of the non-conductive housing is touching the electrode blade and at least a portion of the planar top of the electrode blade extends beyond the non-conductive housing near the side cutting edge of the electrode blade.  However, Krimsky discloses a blade assembly (20/620) having a top, bottom and side near the planar top of said blade (620) wherein a total length of the non-conductive housing (628 or 728) is positioned adjacent to and on the top of the electrode blade (20/620) such that the total length of the housing (728) is touching the blade (20/620), and at least a portion of the planar top of the blade (620) extends beyond the non-conductive housing (728) near the side cutting edge (planar top extends beyond 728 in a distal direction and beyond 628 in a direction perpendicular to the longitudinal axis) ([0034], [0040]; Fig. 2A & 7A-B).  

    PNG
    media_image2.png
    557
    1095
    media_image2.png
    Greyscale

Baust further teaches that it is advantageous to have a multifunctional integral device utilizing radiofrequency ablation and cryogenic ablation to utilize the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed ([0004-0012]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. to further comprise a non-conductive housing having an opening therethrough positioned near the top of said blade wherein a total 
Concerning claim 6, Krimsky further discloses the non-conductive housing (628 or 728) to comprise a tubular shaped member ([0046]; Fig. 7a-b).
Concerning claim 10, Ryan et al. disclose the electrode blade (4) comprising a non-conductive portion (34) located between the planar top (28) and non-planar bottom bottom (26) of the electrode blade (4) wherein the planar top (28) and non-planar bottom (26) of the electrode blade (4) comprise a conductive material and the side cutting edge (26) comprises a part of the non-conductive portion (34) of the electrode blade (4) ([0034-0039]; Fig. 3)
Concerning claim 17, as illustrated in at least Figs. 1-4, Ryan et al. disclose an electrode assembly for use in an electrosurgery pencil (blade 4 is used in electrosurgical scalpel 2; [0034]) comprising: 
a bipolar electrode blade having a planar active electrode and a non-planar return electrode opposite the planar active electrode wherein the planar active electrode and the non-planar return electrode are separated by a non-conductive cutting portion (blade 4 has a top planar active electrode 28, a bottom non-planar . 
Ryan et al. fail to disclose a non-conductive housing having an opening therethrough positioned adjacent to and on top of the planar active electrode of the bipolar electrode blade such that the total length of the non-conductive housing is touching the planar active electrode of the bipolar electrode blade and at least a portion of the planar active electrode of the electrode blade extends beyond the non-conductive housing.  However, Krimsky discloses a blade assembly (20/620) having a planar top, a non-planar bottom opposite the planar top and a side cutting edge (21) and a rubber or plastic non-conductive housing (628 or 728) having an opening (730) therethrough positioned adjacent to (where “adjacent” can be defined as: “close to; lying near”; www.ahdictionary.com) and on the top of (628 is on top in Fig. 7A-B on the left below or 728 is on top when rotated as shown in Fig. 7B on the right below) the electrode blade (20/620) such that the total length of the housing (728) is touching the blade (20/620), and at least a portion of the planar top of the blade (620) extends beyond the non-conductive housing (628 or 728) near the side cutting edge (planar top extends beyond 728 in a distal direction and beyond 628 in a direction perpendicular to the longitudinal axis) ([0034], [0040]; Fig. 2A & 7A-B).  

    PNG
    media_image2.png
    557
    1095
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    356
    365
    media_image3.png
    Greyscale

Baust further teaches that it is advantageous to have a multifunctional integral device utilizing radiofrequency ablation and cryogenic ablation to utilize the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed ([0004-0012]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. to further comprise a non-conductive housing having an opening therethrough positioned near the top of said blade wherein a total length of the non-conductive housing is positioned adjacent to and on top of the blade such that the total length of the non-conductive housing is touching the blade and at least a portion of the top of the blade extends beyond the non-conductive housing as taught by Krimsky in order to provide the benefit of utilizing the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed as taught by Baust. 
Claim 18 is rejected upon the same rationale as applied to claims 1& 10.
Claim 24 is rejected upon the same rationale as applied to claim 6.
claim 25, as illustrated in at least Figs. 1-4, Ryan et al. disclose an electrode assembly for use in an electrosurgery pencil (blade 4 is used in electrosurgical scalpel 2; [0034]) comprising: 
an electrode blade having a planar top, a non-planar bottom opposite the planar top, and a non-conductive side cutting edge located between the planar top and the non-planar bottom of the electrode blade (blade 4 has a planar top active electrode 28, a non-planar bottom return electrode 26 separated by insulative middle portion 34 having a distal-most cutting edge; [0035-0037], [0039]).
Ryan et al. fail to disclose a non-conductive housing having an opening therethrough positioned adjacent to and touching the planar top of said electrode blade wherein a total height of the non-conductive housing is less than a height of the electrode blade and at least a portion of the planar top of the electrode blade extends beyond the non-conductive housing.  However, Krimsky discloses a blade assembly (20/620) having a planar top, a non-planar bottom opposite the planar top and side cutting edge (21) and a rubber or plastic non-conductive housing (628 or 728) having an opening (630 or 730) therethrough positioned near the planar top of said electrode blade wherein a total height of the non-conductive housing (628 or 728) is less than a height of the electrode blade (620), and at least a portion of the planar top of the blade (620) extends beyond the non-conductive housing (628 or 728) (planar top extends beyond 728 in a distal direction and beyond 628 in a direction perpendicular to the longitudinal axis).  

    PNG
    media_image2.png
    557
    1095
    media_image2.png
    Greyscale
Baust further teaches that it is advantageous to have a multifunctional integral device utilizing radiofrequency ablation and cryogenic ablation to utilize the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed ([0004-0012]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. to further comprise a non-conductive housing having an opening therethrough positioned adjacent to and touching the top of said blade wherein a total height of the non-conductive housing is less than a height of the blade and at least a portion of the top of the blade extends beyond the non-conductive housing as taught by Krimsky in order to provide the benefit of utilizing the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed as taught by Baust. 
Claim 27 is rejected upon the same rationale as applied to claim 1.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited), as applied to claims 1, 17 & 25, in further view of Cosmescu (2001/0018586, previously cited). 
Concerning claim 8, Ryan et al. in view of Krimsky and Baust fail to disclose Weber discloses the electrode blade to comprise stainless steel.  However, Cosmescu discloses an electrode assembly (48) for use in an electrosurgical pencil (10) comprising an electrode blade (26, 28, 30) that is comprised of stainless steel that is a suitable conductor ([0046]; Fig. 1 & 2).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. in view of Krimsky and Baust such that the blade is comprised of stainless steel in order to provide the benefit of using a material that is a suitable conductor as taught by Cosmescu and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited), as applied to claim 1, in further view of Lewis et al. (2004/0024392, previously cited) or Littrup et al. (2008/0119836, previously cited). 
claim 11, Ryan et al. in view of Krimsky and Baust fail to disclose the non-conductive housing to comprise an inorganic, non-metallic solid material.  However, Lewis et al. teach an assembly (100) comprising a non-conductive housing (112, 114) having a distal end opening for applying cryogenic fluid, the non-conductive housing comprising an inorganic, non-metallic solid material.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. in view of Krimsky and Baust such that the non-conductive housing comprises an inorganic, non-metallic solid material in order to provide the benefit of improved insulative properties as taught by Lewis et al. ([0076]; Fig. 10)  Further, Littrup et al. disclose an electrode assembly (100) comprising an electrode blade (104) and a non-conductive housing (108) that is positioned near and adjacent the electrode blade (104) and carries a cryogenic fluid, the non-conductive housing (108) that can comprise an electrically insulating ceramic.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. in view of Krimsky and Baust such that the non-conductive housing comprises an inorganic, non-metallic solid material in order to provide the benefit assuring the non-conductive housing remains at ambient temperature and is electrically insulating as taught by Littrup et al. ([0071], [0082-0083]; Fig. 2) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
claim 12¸ both Lewis et al. and Littrup et al. further disclose the non-conductive material to be ceramic ([0131]).

Claim(s) 15-16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited), as applied to claims 10 & 17, in further view of Cosmescu (2001/0018586, previously cited) and Lewis et al. (2004/0024392, previously cited) or Littrup et al. (2008/0119836, previously cited).
Claim 15 is rejected upon the same rationale as presented for claims 8 & 12. 
Claim 16 is rejected upon the same rationale as presented for claim 12. 
Claim 19 is rejected upon the same rationale as applied to claims 8 & 12.
Claim 20 is rejected upon the same rationale as applied to claims 11-12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8 &11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/147730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, & 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 15/912855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, & 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of copending Application No. 15/913569 (reference application) (now allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, & 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 & 20 of copending Application No. 15/913569 (reference application) (now allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, 11-12, 17 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/715962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, 11-12, 17 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/722560 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6, 8 &11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,732,095 Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrode blade and a non-conductive tubular housing.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Weber fails to disclose the “opposite non-planar bottom” and the side cutting edge “positioned between the planar top and the non-planar bottom”, the Examiner respectfully disagrees.  As discussed and annotated in Fig. 30a-b in the rejection of claim 1 above, “opposite” can be defined as “placed or located directly across from something else”, (www.ahdictionary.com), the planar top is taken to be at the distal end of the electrode blade, TD, the opposite-non planar top is taken to be located at the conductive shaft 3003 at the proximal end electrode blade, TD, and is “opposite” with respect to being above and below the longitudinal axis, respectively, or is “opposite” with respect to being located on the distal and proximal ends of the electrode blade, TD, respectfully.  
The Examiner notes that the claims fail to recite that the top and bottom are directly opposite or have surfaces that face one another. 
In response to Applicant’s arguments that Krimsky fails to disclose a non-planar bottom that is opposite a planar top of the blade, the Examiner respectfully disagrees.  As discussed in the rejections above and annotated in the figure(s), Krimsky discloses a 

    PNG
    media_image2.png
    557
    1095
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794